In an action to foreclose a mortgage, the defendants R&C General Contractors Corp., Carmine Gargano, and Rose Gargano appeal from an order of the Supreme Court, Kings County (Pincus, J.), dated September 27, 2000, which denied their motion, inter alia, to vacate two prior orders of the same court dated December 11, 1997, and October 12, 1999, which, upon their default, discharged the original receiver and the successor receiver, respectively.
Ordered that the order dated September 27, 2000, is affirmed, with one bill of costs.
Since the appellants failed to demonstrate the existence of a reasonable excuse for their default and a meritorious defense, the Supreme Court providently exercised its discretion in denying their motion, inter alia, to vacate the prior orders discharging the original receiver as well as his successor (see Mary Immaculate Hosp. v New York Cent. Mut. Fire Ins. Co., 296 AD2d 385; Matter of National Loan Invs. v Futersak, 294 AD2d 506).
In light of this determination, we need not reach the appellants’ remaining contentions. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.